
	

113 HR 5414 IH: Elkhorn Ranch and White River National Forest Patent Correction Act of 2014
U.S. House of Representatives
2014-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5414
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2014
			Mr. Tipton (for himself and Mr. Polis) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To require a patent correction involving the Elkhorn Ranch and the White River National Forest in
			 the State of Colorado to protect bona fide private property rights in the
			 Elkhorn Ranch adversely impacted by a 1949 resurvey of the southern
			 boundary of Section 18 of Township 7 South, Range 93 West, Sixth Principle
			 Meridian, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Elkhorn Ranch and White River National Forest Patent Correction Act of 2014.
		2.Patent correction, Elkhorn Ranch and White River National Forest, Colorado
			(a)Patent correction directedThe parcel of land consisting of approximately 148 acres generally depicted on the map entitled Elkhorn Ranch Land–White River National Forest and dated June 2014 shall be patented into the ownership of the Gordman-Leverich Partnership, a
			 Colorado Limited Liability Limited Partnership (in this section referred
			 to as GLP). The patent shall include all right, title and interest of the United States in and to the
			 parcel, except that the patent shall be subject to the valid existing
			 rights of the lessee of Federal oil and gas lease COC–75070 and any other
			 valid existing rights.
			(b)No impact on existing boundariesThe patent correction executed pursuant to this section does not modify the exterior boundary of
			 the White River National Forest, Colorado, or the boundaries of Sections
			 18 and 19 of Township 7 South, Range 93 West, Sixth Principle Meridian, as
			 in effect on January 1, 2014. The fence lines in existence on such date on
			 the 148-acre parcel referenced in subsection (a) shall constitute the
			 southern and eastern boundaries of such parcel, unless modification of
			 such boundaries are mutually agreed to by the Secretary of Agriculture and
			 GLP.
			(c)Issuance of patent and coverage of costsNot later than 60 days after the date of the enactment of this Act, the Secretary of the Interior
			 shall prepare and issue the patent required by subsection (a). Any costs
			 incurred by the Secretary of the Interior relating to any survey, lotting,
			 legal description, or other activities undertaken by the Secretary in
			 preparing and issuing the patent shall be borne by GLP.
			
